Case 1:17-cv-05495-MKB-ST Document 212 Filed 05/29/20 Page 1 of 5 PageID #: 9545
                                              PEARSON, SIMON & WARSHAW, LLP
                                                                               350 SANSOME STREET, SUITE 680
                                                                                    SAN FRANCISCO, CA 94104
                                                                                              (415) 433-9000
                                                                                         WWW.PSWLAW.COM



 VIA ECF                                                                                           May 29, 2020
 Magistrate Judge Steven L. Tiscione
 United States District Court, Eastern District of New York
 225 Cadman Plaza East, Brooklyn, NY 11201
                  Re:      North American Soccer League, LLC v. U.S. Soccer Federation, Inc. and
                           Major League Soccer, L.L.C., No. 1:17-cv-05495-MKB-ST
 Dear Judge Tiscione:
        Under Local Rule 37.3(c) and § III(A) of Your Honor’s Rules, Plaintiff North American
 Soccer League, LLC (“NASL”) writes in response to the letter-motion (“Letter”) of Defendants U.S.
 Soccer Federation, Inc. and Major League Soccer, L.L.C., dated May 21, 2020, ECF No. 211-3.

 I.      There Is No Legitimate Basis to Require or Permit Supplemental Expert Reports
         The parties negotiated, and Your Honor ordered into effect, an expert report schedule in
 which Plaintiff went first, then Defendants, then Plaintiff. ECF No. 124. Now, Defendants have
 resorted to citing COVID-19 in a gambit to circumvent that Order, moving for a supplemental
 expert discovery schedule that—tellingly—gives Defendants the last word. As their hook,
 Defendants cite their claimed “right to submit supplemental report(s) on COVID-19 issues …
 under Rule 26(e).” Ltr. at 2. But there is no support for Defendants’ position that Rule 26(e) is a
 trump card to override a so-ordered expert schedule. “[Defendants’] position would lead to an
 absurd scenario … [where] each party could claim the right to continually ‘supplement’ its expert
 reports ….” Sandata Techs. v. Infocrossing, Inc., 2007 WL 4157163, at *5, 8 (S.D.N.Y. Nov. 16,
 2007) (rejecting expert reports “not contemplat[ed]” by “the expert schedule set by the Court”).
 Rule 26 “does not [] permit a party to supplement an expert report at any time it wishes.” Estate
 of Jackson by Jackson v. Cty of Suffolk, 2019 WL 1676000, at *2 (E.D.N.Y. Apr. 17, 2019).

          Defendants claim NASL is trying to “keep [COVID-19-related] issues out of this case.”
 Ltr. at 2-3. This is entirely made-up, and is contrary to NASL’s prior commitment that “[t]o the
 extent Defendants have questions about whether and how COVID-19 relates to the opinions of
 NASL’s experts in this case, Defendants will have the opportunity to ask NASL’s experts about
 that subject at their depositions” (Ltr. Ex. 1, emphasis added), consistent with Rule 26’s Advisory
 Notes.1 NASL’s commitment that its experts will answer COVID-19-related deposition questions
 still stands. Defendants’ insistence on another round of expert reports for both sides, without even
 hearing this testimony by NASL’s experts, shows their real concerns here have nothing to do with
 COVID-19 being kept “out of this case” or “sandbagging” at trial. See Ltr. at 2-3.

       The real reason Defendants invoke the Rule 26(e) “duty to supplement” is that,
 conveniently, they claim it requires them to have the last word in expert reports and to get their

 1
  See Fed. R. Civ. P. 26 Adv. Comm. Notes, 1993 Ams. (“[There is] no obligation to provide supplemental or
 corrective information that has been otherwise made known to the parties in writing or during the discovery process,
 as when … an expert during a deposition corrects information contained in an earlier report.”).
Case 1:17-cv-05495-MKB-ST Document 212 Filed 05/29/20 Page 2 of 5 PageID #: 9546
                                                                   May 29, 2020
                                                                         Page 2

 desired discovery extension.2 But the “duty to supplement” is “not for the benefit of the party who
 has the duty.” Sandata, 2007 WL 4157163, at *7. Rather, its goal is “to prevent unfair surprise at
 trial and to permit the opposing party to prepare for the expert’s cross-examination.” Id. at *4.

         Defendants do not, and cannot, argue that NASL will claim “unfair surprise” because
 Defendants’ experts raise COVID-19 at trial. On the contrary, Defendants already stated their
 intent to do so, and NASL assured them that it “does not believe supplemental expert reports
 regarding COVID-19 are necessary or warranted.” Ltr. Ex. 1. Indeed, Defendants have spent
 hundreds of pages throughout this case arguing it is impossible to determine whether NASL would
 have succeeded absent Defendants’ misconduct, due to future uncertainty. NASL does not claim
 any surprise that Defendants are seizing upon the COVID-19 pandemic as part of that supposed
 uncertainty to try to absolve themselves from liability. Accordingly, there is no legitimate basis
 for Defendants to seek supplementation. See Speedfit LLC v. Woodway USA, Inc., 2019 WL
 1429609, at *6-7 (E.D.N.Y. Mar. 28, 2019) (supplementation denied; “[I]t is not as if the [movants]
 are being deprived of an opportunity to present expert testimony”).

         Defendants also try to reverse-engineer NASL’s duty to supplement into an opportunity for
 Defendants to submit more reports—arguing that NASL wrongly “seeks to minimize the impact
 of COVID-19 on its case,” so the Court should order another round of supplements for all parties
 to discuss COVID-19. Ltr. at 3. But Defendants’ request to allow themselves to supplement has
 nothing to do with avoiding “unfair surprise” at trial by NASL, which is the purpose of Rule 26(e).

         Nor do Defendants cite any authority indicating they can force NASL to submit
 supplements to answer their questions about COVID-19, after the time and expense of submitting
 two prior rounds of reports. Answering questions about the implications of expert reports is what
 depositions are for. See supra note 1. If Defendants wish to try to prevent NASL’s experts from
 testifying on a subject at trial, they will have their chance to do so in motions in limine under Judge
 Brodie’s Individual Rule 4(B)(iii). Similarly, Defendants grossly misrepresent the reports of Dr.
 Williams, NASL’s damages expert, trying to portray his opinions as unduly speculative without a
 supplement. Ltr. at 1-2. But those are arguments for Daubert motions or trial—not for setting a
 pointless supplementation deadline for NASL, when it does not even seek to supplement.

 II.      Defendants Should Not Be Granted an Additional Extension of the Discovery Cutoff
          in Order to Conduct In-Person Depositions
         Shortly after the nationwide outbreak of COVID-19, NASL wrote to Defendants to request
 that the depositions of NASL’s three experts, then scheduled to occur before the May 4, 2020
 discovery cutoff, occur by video. Ltr. Ex. 1. At Defendants’ request, NASL agreed to extend the
 cutoff to June 30, 2020. ECF No. 210. When Defendants asked for another extension, NASL,
 purely in hopes of compromise and not burdening the Court, said it would agree to move the cutoff
 to July 31st if that guaranteed depositions by then, by video if necessary. Ltr. Ex. 1. Defendants’




 2
  Ltr. Ex. 1 (“Defendants, however, do intend to supplement their expert report(s) to address this issue. As such, the
 schedule must accommodate that supplementation.”).
Case 1:17-cv-05495-MKB-ST Document 212 Filed 05/29/20 Page 3 of 5 PageID #: 9547
                                                                   May 29, 2020
                                                                         Page 3

 demand now for an even lengthier extension to August 14th—based on pure speculation that in-
 person depositions may be more feasible then—should be denied.3
         Federal courts across the country have recently ordered that depositions should proceed
 remotely due to COVID-19. See, e.g., Sinceno v. Riverside Church in City of New York, 2020 WL
 1302053, at *1 (S.D.N.Y. Mar. 18, 2020) (“In order to protect public health while promoting the
 ‘just, speedy, and inexpensive determination of every action and proceeding,’ it is hereby:
 ORDERED … that all depositions in this action may be taken via telephone, videoconference, or
 other remote means ….”) (citation omitted); Ogilvie v. Thrifty Payless, 2020 WL 2630732, at *2
 (W.D. Wash. May 12, 2020) (“Although the court understands that the parties may have a
 preference for taking depositions or meeting in person, given the present circumstances, the court
 urges the parties to consider available alternatives. This pandemic may well be with us for many
 months to come. We will all need to adjust to keep litigation moving forward.”) (citation omitted).

         Completely ignoring these and the other recent cases on this point,4 Defendants claim they
 need an extension because video depositions are “simply not as effective for conducting
 examinations on complex issues” and because counsel for the two Defendants “must work closely
 to coordinate their respective examinations.” Def. Br. at 3. Courts, however, have recently
 rejected these same types of boilerplate arguments. See, e.g., Grano v. Sodexo Mgmt., Inc., 2020
 WL 1975057, at *3 (S.D. Cal. Apr. 24, 2020) (dismissing argument that “remote depositions are
 ‘unworkable’ and will be ‘cumbersome’”); United States ex rel. Chen v. K.O.O. Constr., Inc., 2020
 WL 2631444, at *2 (S.D. Cal. May 8, 2020) (“The Court is not convinced that voluminous and
 highly detailed exhibits are a bar to remote videoconference depositions.”).

         Furthermore, the “playing field” will be even at video depositions of NASL’s experts. Just
 as defense counsel will need to conduct the depositions by video, NASL counsel will need to
 prepare their experts and defend the depositions by video. Given the need to quickly interpose
 objections, it is arguably more difficult to defend a deposition by video than to take one. Further
 negating any purported “advantage” from NASL deposing Defendants’ experts in-person—after
 Defendants already deposed two of NASL’s three experts in-person—is that Defendants will have
 had several months to prepare for these depositions since reply reports were served on March 11th.

         Finally, Defendants disregard reality in suggesting that live depositions are not “necessarily
 high-risk endeavors.” Ltr. at 3. In fact, one of NASL’s experts, and several of the attorneys, meet
 the “higher risk” criteria set forth by the Centers for Disease Control and Prevention.5

        This case has been ongoing for nearly three years, and these final three depositions—two
 of which are partway finished—are all that separate this case from the summary judgment stage
 and, eventually, trial. The Court should deny Defendants’ unsupported request for further delay.


 3
  Defendants’ request for “just an additional two weeks” past July 31st (Ltr. at 3) misstates the current cutoff—June
 30th—and is an improper attempt to hold against NASL its attempt to compromise and avoid burdening the Court.
 4
   See, e.g., Julian v. Metro. Life Ins. Co., 2020 WL 1699983, at *1 & n.1 (S.D.N.Y. Apr. 7, 2020); Astor Chocolate
 Corp. v. Elite Gold Ltd., 2020 WL 2130680, at *12 n.8 (S.D.N.Y. May 5, 2020); SAPS, LLCS v. EZCare Clinic, Inc.,
 2020 WL 1923146, at *2 (E.D. La. Apr. 21, 2020).
 5
  Defendants seem to acknowledge the significant likelihood that “governmental regulations or other factors” will
 prevent live depositions by the requested mid-August cutoff (Ltr. at 3), which would make any such delay pointless.
Case 1:17-cv-05495-MKB-ST Document 212 Filed 05/29/20 Page 4 of 5 PageID #: 9548
                                                                   May 29, 2020
                                                                         Page 4


 Dated: May 29, 2020               Respectfully submitted,
        New York, NY

                               By: s/Jeffrey L. Kessler_______________________
                                   Jeffrey L. Kessler
                                   David G. Feher
                                   Mark E. Rizik Jr.
                                   Adam I. Dale
                                   WINSTON & STRAWN, LLP
                                   200 Park Avenue
                                   New York, NY 10166
                                   Telephone: (212) 294-6700
                                   Facsimile: (212) 294-4700
                                   jkessler@winston.com
                                   dfeher@winston.com
                                   mrizik@winston.com
                                   aidale@winston.com

                                   Heather Lamberg
                                   WINSTON & STRAWN LLP
                                   1700 K Street N.W.
                                   Washington, DC 20006
                                   Tel: (202) 282-5000
                                   hlamberg@winston.com

                                   Bruce L. Simon (Admitted Pro Hac Vice)
                                   Benjamin E. Shiftan (Admitted Pro Hac Vice)
                                   Neil J. Swartzberg (Admitted Pro Hac Vice)
                                   PEARSON, SIMON & WARSHAW, LLP
                                   350 Sansome Street, Suite 680
                                   San Francisco, California 94104
                                   Tel.: (415) 433-9000
                                   Fax.: (415) 433-9008
                                   bsimon@pswlaw.com
                                   bshiftan@pswlaw.com
                                   nswartzberg@pswlaw.com

                                   Clifford H. Pearson (Admitted Pro Hac Vice)
                                   Daniel L. Warshaw (Admitted Pro Hac Vice)
                                   Matthew A. Pearson (Admitted Pro Hac Vice)
                                   Michael H. Pearson (Admitted Pro Hac Vice)
                                   Alexander L. Simon (Admitted Pro Hac Vice)
                                   PEARSON, SIMON & WARSHAW, LLP
                                   15165 Ventura Boulevard, Suite 400
                                   Sherman Oaks, California 91403
Case 1:17-cv-05495-MKB-ST Document 212 Filed 05/29/20 Page 5 of 5 PageID #: 9549
                                                                   May 29, 2020
                                                                         Page 5

                                       Tel.: (818) 788-8300
                                       Fax.: (818) 788-8104
                                       cpearson@pswlaw.com
                                       dwarshaw@pswlaw.com
                                       mapearson@pswlaw.com
                                       mpearson@pswlaw.com
                                       asimon@pswlaw.com

                                       Counsel for Plaintiff North American Soccer League, LLC

 cc: All counsel of record (via ECF)
